                                                       United States District Court
                                                       Central District of California
                                                                                                                                           JS-3

 UNITED STATES OF AMERICA vs.                                              Docket No.            CR 19-650-PSG

 Defendant           JESSE BELTRAN                                         Social Security No. 4      8     4     1

 akas: Jessie Beltran (true name)                                         (Last 4 digits)




                                                                                                                 MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.   04          19       2l


 COUNSEL                                                                DFPD Richard Reid
                                                                          (Name of Counsel)

     PLEA           ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY

  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                     Possession of Child Pornography,in violation of Title 18 U.S.C.§ 2252A(a)(5)(B),(b)(2), as charged in
                    the Single-Count Indictment

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AIYD PROB/          contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: 120 months.

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance ofthe assessment shall be due during the period ofimprisonment, at
the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment,the defendant shall be placed on supervised release for a life term under
the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and Second Amended General Order 20-04.
2.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
3.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
4.      The defendant shall cooperate in the collection of a DNA sample from the defendant.


CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
 USA vs.     JESSE BELTRAN                                 Docket No.:   CR 19-650-PSG


5.      The defendant shall possess and use only those computers and computer related devices, screen
        user names, passwords, email accounts, and Internet service providers (ISPs), social media
        accounts, messaging applications and cloud storage accounts, that have been disclosed to the
        Probation Officer upon commencement of supervision. Any changes or additions are to be
        disclosed to the Probation Officer prior to the first use. Computers and computer-related devices
        include personal computers, Internet appliances, electronic games, cellular telephones, digital
        storage media, and their peripheral equipment, that can access, or can be modified to access, the
        Internet, electronic bulletin boards, and other computers.
6.      All computers, computer-related devices, and their peripheral equipment, used by the defendant
        shall be subject to search, seizure and computer monitoring. This shall not apply to items used at
        the employment site that are maintained and monitored by the employer.
7.      The defendant shall comply with the rules and regulations ofthe Computer Monitoring Program.
        The defendant shall pay the cost of the Computer Monitoring Program.
8.      Within three (3) days of release from prison, the defendant shall register as a sex offender, and
        keep the registration current, in each jurisdiction where the defendant resides, is employed and is
        a student, pursuant to the registration procedures that have been established in each jurisdiction.
        When registering for the first time,the defendant shall also register in the jurisdiction in which the
        conviction occurred ifdifferent from the defendant'sjurisdiction ofresidence. The defendant shall
        provide proof of registration to the Probation Officer within 48 hours of registration.
9.      The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
        offender treatment program,or any combination thereofas approved and directed by the Probation
        Officer. The defendant shall abide by all rules, requirements, and conditions of such program,
        including submission to risk assessment evaluations and physiological testing, such as polygraph
        and Abel testing. The defendant retains the right to invoke the Fifth Amendment. The Court
        authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
        health evaluations or reports, to the treatment provider. The treatment provider may provide
        information (excluding the Presentence report), to State or local social service agencies(such as
        the State ofCalifornia,Department ofSocial Service),for the purpose ofthe client's rehabilitation.
10.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of
        psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
        combination thereofto the aftercare contractor during the period ofcommunity supervision. The
        defendant shall provide payment and proofofpayment as directed by the Probation Officer. Ifthe
        defendant has no ability to pay, no payment shall be required.
1 1.    The defendant shall not view or possess any materials, including pictures, photographs, books,
        writings, drawings, videos,or video games,depicting or describing child pornography,as defined
        in 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C.
        §2256(2). This condition does not prohibit the defendant from possessing materials solely because
        they are necessary to, and used for, a collateral attack, nor does it prohibit the defendant from
        possessing materials prepared and used for the purposes ofthe defendant's Court-mandated sex
        offender treatment, when the defendant's treatment provider or the probation officer has approved
        ofthe defendant's possession of the material in advance.

CR-104(wpd 10/I8)                   JUDGMENT &PROBATION/COMMITMENT ORDER                                 Page 2
 USA vs.     JESSE BELTRAN                                Docket No.:   CR 19-650-PSG


12.     The defendant shall not possess or view any materials such as videos, magazines, photographs,
        computer images or other matter that depict"actual sexually explicit conduct" involving adults as
        defined by 18 USC 2257(h)(1).
13      The defendant shall not associate or have verbal, written,telephonic, or electronic communication
        with any person under the age of 18, except:(a)in the presence ofthe parent or legal guardian of
        said minor; and(b)on the condition that the defendant notify said parent or legal guardian ofthe
        defendant's conviction in the instant offense/prior offense. This provision does not encompass
        persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant
        must interact with in order to obtain ordinary and usual commercial services.
14      The defendant shall not enter, or loiter, within 100 feet of schoolyards, parks, public swimming
        pools, playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other
        places primarily used by persons under the age of 18, without the prior written authorization ofthe
        probation officer.
15.     The defendant shall not affiliate with, own,control, volunteer or be employed in any capacity by
        a business or organization that causes the defendant to regularly contact persons under the age of
        18.
16.     Defendant shall not affiliate with, own, control, or be employed in any capacity by a business
        whose principal product is the production or selling of materials depicting or describing "sexually
        explicit conduct," as defined at 18 U.S.C. § 2256(2).
17.     The defendant shall not own,use or have access to the services ofany commercial mail-receiving
        agency, nor shall the defendant open or maintain a post office box, without the prior written
        approval of the Probation Officer.
        The defendant's employment shall be approved by the Probation Officer, and any change in
        employment must bepre-approved by the Probation Officer. The defendant shall submit the name
        and address of the proposed employer to the Probation Officer at least ten(10)days prior to any
        scheduled change.
19      The defendant shall submit to a search, at any time, with or without warrant, and by any law
        enforcement or probation officer, of the defendant's person and any property, house, residence,
        vehicle, papers, computers, cell phones, other electronic communication or data storage
        devices or media,email accounts,social media accounts,cloud storage accounts,effects and other
        areas under the defendant's control, upon reasonable suspicion concerning a violation of a
        condition ofsupervision or unlawful conduct by the defendant, or by any probation officer in the
        lawful discharge ofthe officer's supervision functions.




CR-104(wpd 10/18)                  JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 3
 USA vs.     JESSE BELTRAN                                                   Docket No.:      CR 19-650-PSG


The Court recommends that the defendant be designated to a Southern California facility.

The defendant is advised ofthe right to appeal.

The Court sets a Restitution Hearing for Friday, June 18, 2021 at 11am.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




               .j ~ d'
           Date                                                   U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commihnent Order to the U.S. Marshal or other qualified officer.

                                                                 Clerk, U.S. District Court



                    '
                    ~' ~'(                                  BY
           Filed Date                                             Deputy Clerk




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 4
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  I.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons engaged
       crime;                                                                         in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal               convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by             rehabilitation;
       the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
       officer;                                                                       except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   1 3.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by               such notifications;
       the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                       criminal conduct, protect the public from further crimes ofthe defendant;
       unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                      training, medical care, or other correctional treatment in the most
                                                                                      effective manner.




CR-104(wpd 10/18)                                    JIiDGMENT &PROBATION/COMMITMENT ORDER                                                                Page 5
 USA vs•.     JESSE BELTRAN                                                    Docket No.:     CR 19-650-PSG


     ❑        The defendant must also comply with the following special conditions (set forth below).


            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under 18 U.S.C. § 36120(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

            Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          When supervision begins, and at any time thereafter upon request ofthe Probation Officer,the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter, for the term ofsupervision, the defendant must notify and receive approval ofthe Probation Office in advance ofopening
 a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or name,address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing,the defendant must give the Probation Officer all related account records within ]0 days ofopening, modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant's behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 6
 USA vs.       JESSE BELTRAN                                                    Docket No.:       CR 19-650-PSG




                                                                     RETURN

 1 have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
  Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 l hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/I8)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 7
